In the United States Court of Federal Claims
                                    No. 13-206C
                               (Filed March 13, 2013)
                              NOT FOR PUBLICATION

*************************
                         *
                         *
VANESSA BROOKS,          *
                         *
             Plaintiffs, *
                         *
         v.              *
                         *
THE UNITED STATES,       *
                         *
             Defendant.  *
                         *
*************************

                                      ORDER


       Plaintiff has filed a motion requesting an enlargement of the period of time in
which to file her notice of appeal of this Court's December 6, 2013 order dismissing
her complaint for want of subject-matter jurisdiction. The government has not
responded to the motion. Plaintiff has failed to show either the good cause or
excusable neglect required by Federal Rule of Appellate Procedure Rule
4(a)(5)(A)(ii). She only claims that she needs “time to acquire counsel.” She has not
explained why she has been unable to do so in a timely fashion. Thus, her motion is
DENIED. Since the complaint was dismissed without prejudice, Ms. Brooks’s
company is, of course, free to refile the claim once it retains counsel.

IT IS SO ORDERED.




                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Judge